                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       July 25, 2019
                      IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

CHIMA AGIM, A/K/A CHIGA OGUERI AGIM, §
                                     §
           Plaintiff,                §
                                     §
v.                                   §                     CIVIL ACTION NO. H-19-2669
                                     §
HOWARD ROSE, ET AL.,                 §
                                     §
           Defendants.               §

                                  ORDER OF DISMISSAL

       Plaintiff, a state inmate proceeding pro se, originally filed this civil action in the

Northern District of California. The California court transferred the case to this Court.

Plaintiff did not pay the filing fee, and he impliedly seeks leave to proceed in forma pauperis.

       Under the Prison Litigation Reform Act, a prisoner cannot bring a new civil action or

appeal a judgment in a civil action in forma pauperis if he has three or more times in the past,

while incarcerated, brought a civil action or appeal in federal court that was dismissed

because it was frivolous, malicious, barred by immunity, or failed to state a claim upon which

relief may be granted. The only exception to this is if the prisoner is in “imminent danger

of serious physical injury” at the time of filing. See 28 U.S.C. § 1915(g).

       While incarcerated, plaintiff has filed at least five civil actions or appeals that have

been dismissed as frivolous, malicious, barred by immunity, or for failure to state a claim.

See Agim v. Taliferro, C.A. No. 00-CV-427 (E.D. Tex. Feb. 20, 2001) (dismissed as frivolous

and malicious); Agim v. Taliferro, Appeal No. 01-40253 (5th Cir. Aug. 19, 2002) (appeal
dismissed as frivolous); Agim v. Scroggins, C.A. No. 01-CV-312 (E.D. Tex. July 13, 2001)

(dismissed as frivolous); Agim v. Scroggins, Appeal No. 01-41153 (5th Cir. Apr. 11, 2002)

(appeal dismissed as frivolous); Agim v. Rose, C.A. No. H-15-02575 (S.D. Tex., Oct. 26,

2015) (dismissed as barred by immunity).

       Plaintiff’s complaint does not show that he was in imminent danger of serious

physical injury at the time it was filed, and plaintiff may not proceed in forma pauperis in

this lawsuit. 28 U.S.C. § 1915(g).

       This lawsuit is DISMISSED WITHOUT PREJUDICE pursuant to the three strikes

provision of 28 U.S.C. § 1915(g).1 Any and all pending motions are DENIED AS MOOT.

Plaintiff may reinstate this case upon payment of the full filing fee within twenty-eight days

from date of this dismissal.

       Signed at Houston, Texas on July 24, 2019.




                                                           Gray H. Miller
                                                  Senior United States District Judge




       1
        To any extent this lawsuit may be construed as seeking habeas relief under section 2241 or
2254, petitioner is barred by the Fifth Circuit Court of Appeals from seeking habeas relief until he
has paid the $200.00 monetary sanction imposed by that court in Agim v. Thaler, Appeal No. 11-
10814 (5th Cir. Feb. 2, 2012). The Fifth Circuit’s docket does not show that the monetary sanction
has been paid.
